Opinion by
Kincheloe, J.
The exhibit consisted of a long roll of paper about 8)4 inches wide around a paper tube. The paper is printed and ruled lengthwise with a series of straight lines and crosswise with circular lines. Near each edge the paper is perforated with small holes. " It was held to be obvious that it is *536something more than mere paper under the tariff act, and not to come within the meaning of the term chart. Sheldon v. United States (4 Cust. Ct. 42, T. D. 33265) and Winsor v. United States (6 Cust. Ct. 82, C. D. 432) cited. On the record presented the protest was overruled.